EXAMINER'S COMMENT

Claims 1, 7-9, and 11-14 are allowable. The restriction requirement between species I and II, as set forth in the Office action mailed on 3/23/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/23/2021 is partially withdrawn.  Claims 2-4, directed to identifying a true or false SV signal by comparing a determined carrier frequency with a look-up table are no longer withdrawn from consideration because the claims require all the limitations of allowable claim 1. However, claims 15-20, directed to identifying a true or false SV signal by comparing a determined carrier frequency with a look-up table for a model or type of the electronic device are withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Douglas Owens on 1/4/2022.

The application has been amended as follows: 

In claim 2, line 1, after “processor is” has been inserted --further--.

In claim 8, line 7, “a selected” has been changed to --the selected--.

In claim 8, line 7, after “wherein running the CSA includes” has been inserted –coherently integrating the average carrier frequency of the SV signal, selecting a frequency bin with a greatest magnitude from among a plurality of frequency bins of the coherently integrated carrier frequency of the SV signal, and--.

Claim 9 has been cancelled.



In claim 13, line 1, “claim 9” has been changed to --claim 8--.

Claims 15-20 have been cancelled.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Thursday, 9AM - 4PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CASSI J GALT/Primary Examiner, Art Unit 3648